Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
Regarding claim 1 with reference to the Li reference, Applicant argues;
[Claim 1 is amended herein to provide that the claimed implantable electronic device includes "an antenna assembly disposed within the header, the antenna assembly comprising: a dielectric antenna body formed separately from the header; and an antenna trace". Claim 1 is amended to clarify that the antenna assembly and each of its elements (e.g., the dielectric antenna body and the antenna trace) are disposed within, but distinct from, the header. Among other things, the dielectric antenna body is now claimed as being separately formed from the header and, as a result, is distinguishable from devices in which an antenna trace is directly integrated into a header, e.g., by molding the header about the antenna trace. In light of these 
In rejecting claim 1, the Office action points to a boxed "header" area as corresponding to the claimed header and dielectric housing 110 as corresponding to the claimed dielectric antenna body. The Applicant submits that, under this interpretation, Li does not teach or suggest each element of claim 1. Among other things, Li does not include a dielectric antenna body formed separately from the header. Rather, as clearly illustrated in annotated FIG. la of Li, the material included in the "header" box is integrally formed with the dielectric material alleged by the Office action to form the claimed dielectric body. Notably, Li does not disclose or suggest an alternative embodiment in which the antenna 120 is disposed within a dielectric body separate from the dielectric housing 110 but disposed within the dielectric housing 110. Accordingly, the Applicant submits that Li does not disclose or suggest an antenna assembly including "a dielectric body formed separately from the header", as included in claim 1. 
Separate and independent of the foregoing, the Applicant submits that one of skill in the art would not arrive at the claimed implantable electronic device given the teachings of Li. More specifically, Li is limited to embodiments in which an antenna trace is integrated into the dielectric housing 110. Li does not describe disposing an antenna trace within a dielectric body that, in turn, is disposed within a header. Li does not suggest such an arrangement or indicate why such an arrangement may be beneficial. Based on the teachings of Li, one of skill in the art would not consider including an antenna trace in a dielectric body separate from the header as such an arrangement would add unnecessary cost and complexity without any apparent benefit. Therefore, given the teachings of Li, one of skill in the art would not arrive at the 

The Examiner respectfully disagrees;
The claims are interpreted using the broadest reasonable interpretation. Under this interpretation the Examiner asserts that the skilled artisan recognizes that Li teaches an antenna assembly 170a. Furthermore, the antenna disposed within the header portion because the claimed language does not require to have the antenna element disposed within the header completely. Thus, the Examiner deems that at least part of the antenna 170a disposed within the top portion or header such as portions of 121 and 120. 
Moreover, the claimed language does not require to have the dielectric antenna body completely separated from the header. Therefore, the Examiner deems that at least a portion of dielectric antenna body 110 is separated from the header (top portion). See the bottom portion of element 110 in figure 1. 
Regarding the argument of claims 15 and 20; in the same manner the Examiner disagrees for the same reason addressed in the response of argument for claim 1. 

Lastly, claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and filing a Terminal Disclaimer since the Double Patenting rejection still maintained. 
. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the [antenna as recited in claims 1, 15 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d) (1) and MPEP § 608.01(o).  Correction of the following is required: 
Applicant recites [a dielectric antenna body formed separately from the header] in claims 1, 15 and 20. There is no proper antecedent basis for the newly added limitation in the specification.  

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9-17 and 19-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-9, 11 and 14 of U.S. Patent No. 10,587,038. Although the claims at issue are not identical, they are not patentably distinct from each other because;
Patent #: US 10,587,038 Claims
Current Application 16/773,195 Claims
Claim 1. 
Claim 1.
Claim 1.
Claim 2. 
Claim 1.
Claim 3.
Claim 1. 
Claim 4.
Claim 2.
Claim 5. 

Claim 6.
Claim 1.
Claim 9. 
Claims 4-5.
Claim 10. 
Claim 6.
Claim 11.
Claim 7.
Claim 12.
Claim 8.
Claim 13.
Claim 9.
Claim 14.
Claims 6 and 11.
Claim 15.
Claim 11.
Claim 16.
Claim 11. 
Claim 17.
Claim 14.
Claim 19.
Claim 11.
 Claim 20.
Claims 1 and 6-8.
Claim 21.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 7047076, hereby referred as Li).
Regarding claim 1,
Li discloses;
An implantable electronic device comprising (figure 1): 
a hermetically sealed housing (housing of the medical device. See Col. 6, lines 41-57) containing an electrical circuit adapted to generate and receive radio frequency (RF) signals (See col. 4, line 60- Col. 5, line 2);

an antenna assembly disposed within the header, the antenna assembly comprising (antenna assembly 170a. The antenna is an inverted F antenna and at least partially disposed in the header, top portion of the device, such as portion of 122 is in the header which is part of the inverted antenna):
a dielectric antenna body formed separately from the header (dielectric antenna body 110 which comprises a lower bottom portion, at least partially, separated from the top portion); and
an antenna trace disposed within the dielectric antenna body (antenna trace 120); and a conductive mounting arm coupled to each of the electrical circuit and the dielectric antenna body such that the conductive mounting arm forms a conductive path between the electrical circuit and the antenna trace and supports the dielectric antenna body within the header at an offset from the housing (a connector leg 126 coupled to the electrical circuit of col. 4, line 4-col.5, line 2 because the examiner interprets the “couple” as a non-direct connection and as a near under broadest reasonable interpretation and according to plain meaning of “couple”. In this case, element 126 coupled to the electrical circuit of the device and to the dielectric antenna body 110. Moreover, element 126 couples 120 to the header of the device which is forming a path. See col. 5, lines 3-12. Furthermore, element 126 provides a support for the structure because it connects and at least partially offset from housing 105. Moreover, a portion of the inverted antenna and a portion of the dielectric 110 are within the header).

Li may not explicitly mention that element 126 is a conductive mounting arm. However, The Examiner deems the element as a conductive mounting arm because the element is electrically connected to the conductive portion of 130 which is deemed as a conductive element. See col. 5, lines 13-32. Furthermore, the element provide a connection which is deemed as a mounting element and provide connection for the antenna element.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of a conductive mounting arm in order to have an antenna structure for the device with a better efficiency, broader bandwidth or improved antenna structure.



    PNG
    media_image1.png
    643
    684
    media_image1.png
    Greyscale

Regarding claim 11,
Li discloses;
Wherein the implantable electronic device (device of figure 1a) includes a feedthrough pin (element 129) coupled to the electrical circuit (See col. 4, line 60- Col.
5, line 2) and extending through the housing (housing of the medical device. See Col. 6, lines 41-57), the conductive mounting arm (element 126) being electrically coupled to each of the antenna trace (trace 120) and the feedthrough pin.
Regarding claim 12,
Li discloses (figure 1a);
Wherein the antenna assembly (antenna 170a) includes a transverse surface (the antenna has a plurality of sections in a different directions such as 120 and 122) and the conductive mounting arm (element 126) includes a transverse portion extending along the transverse surface (see the plurality of sections for the inverted F antenna and each section in a different direction).

Regarding claim 15,
Li discloses;
An antenna assembly for an implantable electronic device comprising (antenna assembly 170a of device of figure 1):
a dielectric antenna body (element 110);
an antenna trace disposed within the dielectric antenna body (antenna trace 120); and
a conductive mounting arm (element 126) coupled to each of the dielectric antenna body and the antenna trace, wherein the conductive mounting arm is configured to be coupled to a feedthrough pin (element 129) extending from of an implantable electronic device housing such that, when coupled to the feedthrough pin, the conductive mounting arm forms a conductive path between an electrical circuit disposed within the housing and the antenna trace and supports the dielectric antenna body within a header of the implantable electronic device at an offset from the housing (a connector leg 126 coupled to the electrical circuit of col. 4, line 4-col.5, line 2 because 
a dielectric antenna body formed separately from the header (dielectric antenna body 110 which comprises a lower bottom portion, at least partially, separated from the top portion).

Li may not explicitly mention that element 126 is a conductive mounting arm. However, The Examiner deems the element as a conductive mounting arm because the element is electrically connected to the conductive portion of 130 which is deemed as a conductive element. See col. 5, lines 13-32. Furthermore, the element provide a connection which is deemed as a mounting element and provide connection for the antenna element.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of a conductive mounting arm in order to have an antenna structure for the device with a better efficiency, broader bandwidth or improved antenna structure.
Regarding claim 19,
Li discloses (figures 1a and 1b);
A plate (element 131) coupled to the conductive mounting arm (element 128 in figure 1b or element 126 in figure la) and overlapping a portion of the antenna trace (element 131 overlapping a portion of antenna trace 120a when viewed from a direction of left to right), wherein a portion of the dielectric antenna body (a portion of dielectric antenna body 110 near 126) is disposed between the plate and the portion of the antenna trace.

	Claims 2-4, 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 7047076, hereby referred as Li) in view of Goldman et al. (US 2015/0077208, hereby referred as Goldman).
Regarding claim 2,
Li does not disclose;
Wherein the dielectric antenna body defines a longitudinal axis and the antenna trace comprises a plurality of transverse trace portions.

However, Goldman teaches (figures 1, 4-7 and 13);
Wherein the dielectric antenna body defines a longitudinal axis (antenna element 102 or 400 or 500 or 600 or 700 or 1300 in the medical device and the dielectric body 414/514) and the antenna trace comprises a plurality of transverse trace portions (first trace portion 510 and 512 or the outer trace portion 1302 in figure 13. Second trace portion 506 and 508 or the middle trace portion 1302 in figure 13).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the dielectric antenna body defines a longitudinal axis and the antenna trace comprises a plurality of transverse trace portions, as taught by Goldman, into Li since it is substituting one known element for another to obtain predictable result which is to achieve the Q enhancement of the PSC of the implant by reducing the resistance per unit length of the inductor in the LC resonator. This enhancement is provided by creating a parallel-trace design, which consists of splitting the single metal trace into a plurality of electrically-isolated, parallel-connected traces with the same total cross-section area. The parallel-trace PSCs have lower parasitic resistance than the single-trace with the same design. Therefore the parallel-trace PSCs provide an LC resonator which has a higher Q than that with the single-trace PSC.

Regarding claim 3,
Li does not disclose;
Wherein the plurality of transverse trace portions comprises a first trace portion and a second trace portion longitudinally offset from the first trace portion.

However, Goldman teaches (figures 1, 4-7 and 13);
Wherein the plurality of transverse trace portions comprises a first trace portion and a second trace portion longitudinally offset from the first trace portion (first 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the plurality of transverse trace portions comprises a first trace portion and a second trace portion longitudinally offset from the first trace portion, as taught by Goldman, into Li since it is substituting one known element for another to obtain predictable result which is to achieve the Q enhancement of the PSC of the implant by reducing the resistance per unit length of the inductor in the LC resonator. This enhancement is provided by creating a parallel-trace design, which consists of splitting the single metal trace into a plurality of electrically-isolated, parallel-connected traces with the same total cross-section area. The parallel-trace PSCs have lower parasitic resistance than the single-trace with the same design. Therefore the parallel-trace PSCs provide an LC resonator which has a higher Q than that with the single-trace PSC.

Regarding claim 4,
Li does not disclose;
Wherein the antenna trace further comprises a junction extending longitudinally between and electrically coupling the first trace portion and the second trace portion.

However, Goldman teaches (figures 1, 4-7 and 13);


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the antenna trace further comprises a junction extending longitudinally between and electrically coupling the first trace portion and the second trace portion, as taught by Goldman, into Li since it is substituting one known element for another to obtain predictable result which is to achieve the Q enhancement of the PSC of the implant by reducing the resistance per unit length of the inductor in the LC resonator. This enhancement is provided by creating a parallel-trace design, which consists of splitting the single metal trace into a plurality of electrically-isolated, parallel-connected traces with the same total cross-section area. The parallel-trace PSCs have lower parasitic resistance than the singletrace with the same design. Therefore the parallel-trace PSCs provide an LC resonator which has a higher Q than that with the single-trace PSC.

Regarding claim 7,
Li does not disclose;


However, Goldman teaches (figures 6-7);
Wherein the longitudinal axis extends parallel to the conductive mounting arm (the antenna traces which are parallel to each other and with a longitudinal axis which is parallel to at least a portion of conductive arm 708 “for example, top planar side portion”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the longitudinal axis extends parallel to the conductive mounting arm, as taught by Goldman, into Li since it is substituting one known element for another to obtain predictable result which is to achieve the Q enhancement of the PSC of the implant by reducing the resistance per unit length of the inductor in the LC resonator. This enhancement is provided by creating a parallel-trace design, which consists of splitting the single metal trace into a plurality of electrically-isolated, parallel-connected traces with the same total cross-section area. The parallel-trace PSCs have lower parasitic resistance than the single-trace with the same design. Therefore the parallel-trace PSCs provide an LC resonator which has a higher Q than that with the single-trace PSC.

Regarding claim 8,
Li does not disclose;


However, Goldman teaches (figures 6-7);
Wherein the longitudinal axis extends perpendicular to the conductive mounting arm (the antenna traces which are parallel to each other, each, has a longitudinal axis which is perpendicular to conductive arm 708 “as a complete vertical cylinder element”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the longitudinal axis extends perpendicular to the conductive mounting arm, as taught by Goldman, into Li since it is substituting one known element for another to obtain predictable result which is to achieve the Q enhancement of the PSC of the implant by reducing the resistance per unit length of the inductor in the LC resonator. This enhancement is provided by creating a parallel-trace design, which consists of splitting the single metal trace into a plurality of electrically-isolated, parallel-connected traces with the same total cross-section area. The parallel-trace PSCs have lower parasitic resistance than the single trace with the same design. Therefore the parallel-trace PSCs provide an LC resonator which has a higher Q than that with the single-trace PSC.

Regarding claim 9,
Li does not disclose;


However, Goldman teaches (figures 6-7);
Wherein the plurality of transverse trace portions comprises a first trace portion and a second trace portion (first trace portion 510 and 512 or the outer trace portion 1302 in figure 13. Second trace portion 506 and 508 or the middle trace portion 1302 in figure 13) and, when projected to be coplanar, the second trace portion is disposed within the first trace portion (see figure 13, the middle trace portion 1302 is inside the outer trace portion 1302).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the plurality of transverse trace portions comprises a first trace portion and a second trace portion and, when projected to be coplanar, the second trace portion is disposed within the first trace portion, as taught by Goldman, into Li since it is substituting one known element for another to obtain predictable result which is to achieve the Q enhancement of the PSC of the implant by reducing the resistance per unit length of the inductor in the LC resonator. This enhancement is provided by creating a parallel-trace design, which consists of splitting the single metal trace into a plurality of electrically-isolated, parallel-connected traces with the same total cross-section area. The parallel-trace PSCs have lower parasitic resistance than the single-trace with the same design. 

Regarding claim 16,
Li does not disclose;
Wherein the dielectric antenna body extends along a longitudinal axis and the antenna trace comprises a plurality of transverse trace layers.

However, Goldman teaches (figures 1, 4-7 and 13);
Wherein the dielectric antenna body (element 414 or 514) extends along a longitudinal axis and the antenna trace comprises a plurality of transverse trace layers (first trace portion 510 and 512 or the outer trace portion 1302 in figure 13. Second trace portion 506 and 508 or the middle trace portion 1302 in figure 13).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the dielectric antenna body extends along a longitudinal axis and the antenna trace comprises a plurality of transverse trace layers, as taught by Goldman, into Li since it is substituting one known element for another to obtain predictable result which is to achieve the Q enhancement of the PSC of the implant by reducing the resistance per unit length of the inductor in the LC resonator. This enhancement is provided by creating a parallel-trace design, which consists of splitting the single metal trace into a plurality of electrically-isolated, parallel-connected traces with the same total cross-section area. The parallel-

Regarding claim 17,
Li does not disclose;
Wherein: the plurality of transverse trace layers includes a first trace layer and a second trace layer longitudinally offset from the first trace layer, and the first trace layer and second trace layer have a non-overlapping arrangement.

However, Goldman teaches (figures 1, 4-7 and 13);
Wherein: the plurality of transverse trace layers includes a first trace layer and a second trace layer longitudinally offset from the first trace layer, and the first trace layer and second trace layer have a non-overlapping arrangement (first trace portion 510 and 512 or the outer trace portion 1302 in figure 13. Second trace portion 506 and 508 or the middle trace portion 1302 in figure 13).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the plurality of transverse trace layers includes a first trace layer and a second trace layer longitudinally offset from the first trace layer, and the first trace layer and second trace layer have a non-overlapping arrangement, as taught by Goldman, into Li since it is substituting one known element for another to obtain predictable result which is to 

Regarding claim 18,
Li does not disclose;
A projection extending from the first trace layer to overlap the second trace layer or projecting from the second trace layer to overlap the first trace layer, wherein a portion of the dielectric antenna body is disposed between the projection and the second trace layer or the first trace layer, respectively.

However, Goldman teaches (figures 1, 4-7 and 13);
A projection extending from the first trace layer to overlap the second trace layer or projecting from the second trace layer to overlap the first trace layer ( a projection of first trace portion 510 and 512 or outer trace portion 1302 in figure 13. A projection of second trace portion 506 and 508 or middle trace portion 1302 in figure 13), wherein a portion of the dielectric antenna body is disposed between the projection and the second trace layer or the first trace layer, respectively (a portion of dielectric antenna body 414/514 between both of the trace layers and the projections).
.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 7047076, hereby referred as Li) in view of Goldman et al. (US 2015/0077208, hereby referred as Goldman) as applied to claim 4 above, and further in view of Zhao et al. (US 2015/0096167, hereby referred as Zhao).
Regarding claim 5,
Li, as modified, does not disclose;
Wherein: the antenna assembly further comprises a capacitive feature extending from the first trace portion to at least partially overlap the second trace portion, and a 

However, Zhao teaches (figure 10A);
Wherein: the antenna assembly further comprises a capacitive feature extending from the first trace portion to at least partially overlap the second trace portion, and a portion of the dielectric antenna body is disposed between the capacitive feature and the second trace portion (the antenna of figure 10A which comprises a capacitive feature 1202 from all of the trace portions 1210 and they all overlap each other. Furthermore, see the figure and paragraphs [0132]-[0133] for teaching of the antenna body).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the antenna assembly further comprises a capacitive feature extending from the first trace portion to at least partially overlap the second trace portion, and a portion of the dielectric antenna body is disposed between the capacitive feature and the second trace portion, as taught by Zhao, into Li as modified in order to improve efficiency of the antenna, which reduces the power consumption utilized for communication, which in turn increase the longevity of the device. Furthermore, top have overall simple and cheaper design.

Regarding claim 6,
Li, as modified, does not disclose;


However, Zhao teaches (figure 10A);
Wherein the capacitive feature includes a tab extending from one of the first trace portion and the second trace portion (see figure 10A, tab 1202 from all of the trace portions 1210, furthermore, see paragraphs [0132] and [0133]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the capacitive feature includes a tab extending from one of the first trace portion and the second trace portion, as taught by Zhao, into Li as modified in order to improve efficiency of the antenna, which reduces the power consumption utilized for communication, which in turn increase the longevity of the device. Furthermore, to have the overall simpler and cheaper design.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 7047076, hereby referred as Li) in view of Zhao et al. (US 2015/0096167, hereby referred as Zhao).
Regarding claim 10,
Li does not disclose;
Wherein: the dielectric antenna body comprises at least one first biocompatible material selected from a first group including alumina ceramic, liquid crystal 

However, Zhao teaches;
Wherein: the dielectric antenna body comprises at least one first biocompatible material selected from a first group including alumina ceramic, liquid crystal polymer, and perovskite ceramic (see the ceramic or alumina biocompatible material as taught in paragraphs [0160]-[0163]); and the antenna trace comprises at least one second biocompatible material selected from a second group including gold and platinum (see the platinum biocompatible material as taught in paragraphs [0171]-[0173]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein: the first biocompatible material is selected from a first group including alumina ceramic, liquid crystal polymer, and perovskite ceramic; and the second biocompatible material is selected from a second group including gold and platinum, as taught by Zhao, into Li as modified in order to prevent corroding for the materials over a time (Zhao, paragraphs [0058], [0096] and [0140]). Moreover, to improve efficiency of the antenna, which reduces the power consumption utilized for communication, which in turn increase the longevity of the device. Furthermore, to have the overall simpler and cheaper design.

Regarding claim 20,
Li discloses;
An implantable electronic device comprising (figure 1):
a hermetically sealed housing (housing of the medical device. See Col. 6, lines 41-57) containing an electrical circuit adapted to generate and receive radio frequency (RF) signals (See col. 4, line 60- Col. 5, line 2);
a header coupled to the housing (see the header in the figure above which coupled to the housing 105 or 140);
an antenna assembly (antennal assembly 70a) disposed external the hermetically sealed housing (housing 105 or 140) and disposed within the header (at least a portion of the antenna disposed within the header), the antenna comprising:
a dielectric antenna body formed separately from the header (dielectric antenna body 110 which comprises a lower bottom portion, at least partially, separated from the top portion); and
an antenna trace (antenna trace 120) disposed within the dielectric antenna body, wherein the antenna trace is electrically coupled to the electrical circuit (elements in the device are coupled to each other) and the dielectric antenna body is supported within the header at an offset from the housing (antenna 170a is offset from 140. Furthermore, a connector leg 126 of the antenna coupled to the electrical circuit of col. 4, line 4-col.5, line 2 because the examiner interprets the “couple” as a non-direct connection and as a near under broadest reasonable interpretation and according to plain meaning of “couple”. In this case, element 126 coupled to the electrical circuit 

Li does not disclose;
An antenna trace disposed within the dielectric antenna body in a plurality of transverse antenna trace layers.

However, Zhao teaches;
An antenna trace disposed within the dielectric antenna body in a plurality of transverse antenna trace layers (the antenna of figure 10A which comprises plurality of transverse traces 1210 and they all overlap each other. Furthermore, see the figure and paragraphs [0132]-[0133] for teaching of the antenna body).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein an antenna trace disposed within the dielectric antenna body in a plurality of transverse antenna trace layers, as taught by Zhao, into Li, since it is substituting one known element for another to obtain predictable result which is to improve efficiency of the antenna, which reduces the power consumption utilized for communication, which in turn increase the longevity of the device. Furthermore, top have overall simple and cheaper design.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 7047076, hereby referred as Li) in view of Twetan et al. (US 2005/0203583, hereby referred as Twetan).
Regarding claim 14,
Li, as modified, does not disclose;
A shroud coupled to each of the dielectric antenna body and the conductive mounting arm, the shroud defining a receptacle within which a terminal end of the conductive mounting arm is disposed.

However, Twetan teaches (figures 3-5 and 10-11);
A shroud coupled to each of the dielectric antenna body and the conductive mounting arm (antenna body 50 or 57 which has the antenna element 70 or figure 10, the dielectric body as taught in paragraph [0050] for antennas 74 and 76), the shroud defining a receptacle within which a terminal end of the conductive mounting arm is disposed (see figure 11 and paragraph [0056], the receptacle 205 for receiving a terminal end of the mounting arm).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a shroud coupled to each of the dielectric antenna body and the conductive mounting arm, the shroud defining a receptacle within which a terminal end of the conductive mounting arm is disposed, as taught by Twetan, into Li as modified in order to provide an improved antenna element for the medical device to have a better antenna performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/           Primary Examiner, Art Unit 2845